EXHIBIT EXECUTION SUBORDINATION AGREEMENT dated as of May 1, 2009 among Boardwalk Pipelines Holding Corp. as Subordinated Creditor Wachovia Bank, National Association as Senior Creditor Representative and Boardwalk Pipelines, LP as Borrower EXHIBIT EXECUTION TABLE OF CONTENTS ARTICLE IDEFINITIONS1 Section 1.1Definitions1 Section 1.2Other Definitional Provisions3 ARTICLE IISUBORDINATION3 Section 2.1Subordination of Subordinated Debt to Senior Debt3 Section 2.2Subordination in a Proceeding3 Section 2.3Subordinated Debt Payment Restrictions4 Section 2.4Subordinated Debt Standstill Provisions4 Section 2.5Incorrect Payments Held in Trust5 Section 2.6Sale, Transfer or other Disposition of Subordinated Debt5 Section 2.7Legends5 Section 2.8Prohibition on Contesting Senior Debt6 ARTICLE IIIMODIFICATIONS6 Section 3.1Modifications to Senior Loan Documents6 Section 3.2Modifications to Subordinated Loan Documents6 Section 3.3Subordination Not Affected6 ARTICLE
